Exhibit 10.22

 

FIRST AMENDMENT OF
LEASE AGREEMENT

 

THIS AGREEMENT is made and entered into this 10th day of November, 2017, by and
between PURDUE RESEARCH FOUNDATION , an Indiana corporation (formed and existing
under the Indiana Foundation or Holding Companies Act, Acts of 1921, ch. 246),
(“Landlord”), and ENDOCYTE (“Tenant”). In consideration of their mutual promises
contained in this Amendment, the parties agree as follows:

WHEREAS, the parties hereto have entered into a Lease Agreement dated December
8, 2015, and an Extension of Lease dated December 1, 2016, between Landlord and
Tenant for certain premises at the Purdue Technology Center located at 3000 Kent
Avenue, West Lafayette, Indiana; and

WHEREAS, the parties wish to amend provisions of the agreement:

NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and covenants herein, it
is agreed between the parties hereto as follows:

1.



The Description of the Lease Premises shall read as follows:

21,927 square feet in Suites A1-100, A1-200, B1-100A, B1-400, B1-500, A2-100,
A2-300, B2-300, B2-500, B2-603, B2-700, and B2-900 (the “Leased Property”)
located in the PURDUE TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette,
Indiana (the “Building”) in the Purdue Research Park (the “Park”). The Leased
Property is more particularly shown on EXHIBIT A, attached to this Lease and
made a part of this lease by this reference.



2.



The Monthly Rent Installment shall be Forty-Six Thousand Three Hundred Seven and
60/100 Dollars ($46,307.60)



3.



The Lease Term provided under this Lease is hereby extended for a period of Six
(6) months, commencing January 1, 2018, and expiring June 30, 2018 (the
“Extension Period”).



4.



This Amendment and Extension of Lease shall be effective January 1, 2018.



5.



It is further agreed that all of the terms and conditions of said aforementioned
Lease Agreement dated December 8, 2015, and an Extension of Lease dated December
1, 2016, except as hereby amended, are hereby affirmed and shall remain in full
force and effect during the remainder of the term thereof.

WITNESS the signatures and seal of the above parties the day and year first
above written. 

 

 

 

PURDUE RESEARCH FOUNDATION

 

 

 

By:

/s/ David L. Hodde

 

 

David L. Hodde

 

 

Assistant Vice President

 

 

Director of Real Estate

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Gregory S. Napier

 

 

 

 

Gregory S. Napier

 

 

 

Director – Physical Facilities and Purdue Research Parks

 

 

 

 

 

 

TENANT:

 

ENDOCYTE

 

 

 

 

 

 

By:

/s/ Mike Sherman



--------------------------------------------------------------------------------

 



 

 

 

Mike Sherman

 

 

 

Chief Executive Officer

 

EXHIBIT A

LEASED PREMISES

 

 

 

 

 

 

 

Unit A1-200

Office Space

9,131 square feet

Unit B1-100A

Office Space

1,715 square feet

Unit B1-400

Office Space

(included in A1-200)

Unit A2-101

Office Space

  253 square feet

Unit A2-104

Office Space

  216 square feet

Unit A2-105

Office Space

  161 square feet

Unit A2-108

Office Space

  215 square feet

Unit A2-301

Office Space

  325 square feet

Unit A2-304

Office Space

  216 square feet

Unit A2-305

Office Space

  161 square feet

Unit B2-300

Office Space

  149 square feet

Unit B2-500

Office Space

  148 square feet

Unit B2-603

Office Space

  253 square feet

Unit B2-700

Office Space

  148 square feet

Unit B2-900

Office Space

  149 square feet

 

 

 

 

 

 

 

Total Office Space

13,240 square feet

 

 

 

Unit A1-100

Lab Space

4,069 square feet

Unit B1-500

Lab Space

  690 square feet

Unit A2-102

Lab Space

  367 square feet

Unit A2-103

Lab Space

  325 square feet

Unit A2-106

Lab Space

  495 square feet

Unit A2-107

Lab Space

  477 square feet

Unit A2-302

Lab Space

  339 square feet

Unit A2-303

Lab Space

  409 square feet

Unit B2-300

Lab Space

  379 square feet

Unit B2-500

Lab Space

  380 square feet

Unit B2-700

Lab Space

  378 square feet

Unit B2-900

Lab Space

  379 square feet

 

 

 

 

Total Lab Space

8,687 square feet

 

 

 

 

 

 

 



--------------------------------------------------------------------------------